Simmons, C. J.
1. Where an execution is levied upon two separate tracts of land, and two different claims are filed, one person claiming one of the tracts levied upon and another person the other tract, the trial of the two claim cases together by consent of all the parties does not merge the two cases into one.
2. Where in such cases the judge below, on motion of the claimants, dismisses the levy as excessive, passing but one order of dismissal, this order is in effect equivalent to a similar order in each case (Western Assurance Co. v. Way, 98 Ga. 746), and the plaintiff has the right to sue out a separate bill of exceptions in each case. Where, however, the plaintiff seeks by a single bill of exceptions to review the ruling in both cases, the writ óf error must be dismissed for want of jurisdiction in this court to entertain it. Brown v. Railroad Co., and Center v. Paper Co., 117 Ga. 222, and cit.

Writ of error dismissed.


All the Justices concur.